Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary Amendment filed on 01/04/2021. Applicant cancelled claims 1-17 and added new claims 18-34. Claims 18-34 are presented for examination and are rejected for the reasons indicated herein below.     



Claim Objections
2.	Claims 18, 25 and 32-33 are objected to because of the following informalities: 

Claim 18, lines 9-10 recites “having an output side connected to the respectively assigned said energy storage module” it should be changed to “having an output side connected to [[the]] a respectively assigned of said energy storage modules”. Appropriate correction is required.

Claim 25, line 2 recites “said voltage converter module and said energy storage module are galvanically isolated” it should be changed to “said voltage converter modules and said energy storage modules are galvanically isolated”. Appropriate correction is required.

Claim 32, lines 8-9 recites “an output side connected to the respectively assigned said energy storage module” it should be changed to “an output side connected to [[the]] a respectively assigned of said energy storage modules”. Appropriate correction is required.

Claim 33, line 3 recites “providing a converter arrangement” it should be changed to “providing [[a]] the converter arrangement”. Appropriate correction is required.
Claim 33, lines 4-5 recites “selectively feeding a reactive power and/or an active power into the AC voltage network or withdrawing a reactive power and/or an active power”, “and/or” should be change to either “and” or “or”. Appropriate correction is required.





Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 21-24, 26-28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance:
 In claim 21, the limitation “said voltage converter” is indefinite. It’s unclear if applicant intended to claim the “converter” from claim 18, or the “voltage converter modules” from claim 18. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least the converter or the voltage converter modules then this limitation is taught.
In claim 21, the limitation “said energy storage module” is indefinite. It’s unclear if applicant intended to claim the  plurality of energy storage modules from claim 18 or a single energy storage module from the plurality of energy storage modules. Therefore, this limitation should be rewritten and clarified as specifically defined in the 
In claim 22, the limitation “said energy storage module” is indefinite. It’s unclear if applicant intended to claim the  plurality of energy storage modules from claim 18 or a single energy storage module from the plurality of energy storage modules. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one energy storage module then this limitation is taught.
In claim 22, the limitation “at least a first semiconductor switch and a second semiconductor switch of said energy storage module” is unclear. It’s unclear if the at least a first semiconductor switch and a second semiconductor switch are part of the at least four interruptible semiconductor switches claim in claim 20 or not . Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one two semiconductor switches then this limitation is taught.
In claim 23, the limitation “said energy storage module” is indefinite. It’s unclear if applicant intended to claim the  plurality of energy storage modules from claim 18 or a single energy storage module from the plurality of energy storage modules. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one energy storage module then this limitation is taught.
In claim 23, the limitation “a third semiconductor switch and… a fourth semiconductor switch” is unclear. It’s unclear if the at least a third semiconductor switch and a fourth semiconductor switch are part of the at least four interruptible semiconductor switches claim in claim 20 or not . Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one two semiconductor switches then this limitation is taught.
In claim 24, the limitation “said voltage converter module” is indefinite. It’s unclear if applicant intended to claim the  plurality of voltage converter modules from claim 18 or a single voltage converter module from the plurality of energy storage modules. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one energy storage module then this limitation is taught.
In claim 26, the limitation “said voltage converter module and said energy storage module” is indefinite. It’s unclear if applicant intended to claim the plurality of voltage converter modules and the plurality of energy storage module from claim 18 or a single voltage converter module from the plurality of voltage converter modules and a single energy storage module from the plurality of energy storage modules. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one energy storage module and at least one voltage converter module then this limitation is taught.
In claim 27, the limitation “said energy storage module” is indefinite. It’s unclear if applicant intended to claim the  plurality of energy storage modules from claim 18 or a single energy storage module from the plurality of energy storage modules. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one energy storage module then this limitation is taught.
In claim 28, the limitation “said energy storage module” is indefinite. It’s unclear if applicant intended to claim the  plurality of energy storage modules from claim 18 or a single energy storage module from the plurality of energy storage modules. Therefore, this limitation should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: As long as there is at least one energy storage module then this limitation is taught.
In claim 34, claim 34 recites “the energy storage devices”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.








Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-24, 26, 28-30 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiller (EP 2608393 A1).

Regarding claim 18, Hiller (e.g. see Figs. 1-5) discloses “A converter arrangement (e.g. see Figs. 1-3), comprising: a converter with a plurality of converter valves, each of said converter valves having a multiplicity of semiconductor switches (e.g. Fig. 3, see 11); an energy storage branch arranged in parallel with at least one of said converter valves (e.g. Fig. 3, see 50a and 50b); said energy storage branch having voltage converter modules (e.g. Fig. 3, see at least 20 and 22) and energy storage modules (e.g. Fig. 3, see 46 and 51) assigned to said voltage converter modules, said voltage converter modules being interconnected in a series circuit on an input side and having an output side connected to the respectively assigned said energy storage module (e.g. Fig. 3, see inside 50a and 50b, see at least 20, 22, 46 and 51)”.

Regarding claim 19, Hiller (e.g. see Figs. 1-5) discloses “further comprising a regulation unit to regulate an energy intake and an energy withdrawal of said energy storage modules of said energy storage branch (e.g. see Figs. 1-5. Implicit to have the controller to control the switches)”.

Regarding claim 20, Hiller (e.g. see Figs. 1-5) discloses “wherein each of said voltage converter modules comprises at least four interruptible semiconductor switches and an intermediate circuit capacitor (e.g. Figs, 1-5, see inside 50a and 50b)”.
Regarding claim 21, as best understood by the examiner, Hiller (e.g. see Figs. 1-5) discloses “wherein said energy storage module is connected to said voltage converter to enable said energy storage module to be bypassed by way of one of said semiconductor switches of said voltage converter module (e.g. Figs, 1-5, see inside 50a and 50b, 46, 40, 20 and 51)”.

Regarding claim 22, as best understood by the examiner, Hiller (e.g. see Figs. 1-5) discloses “wherein at least a first semiconductor switch and a second semiconductor switch of said energy storage module are connected to said intermediate circuit capacitor in a half-bridge circuit (e.g. Figs, 1-5, see at least 20 and 22)”.

Regarding claim 23, as best understood by the examiner, Hiller (e.g. see Figs. 1-5) discloses “wherein a third semiconductor switch and a parallel circuit connected in series thereto consisting of a fourth semiconductor switch and said energy storage module are arranged in parallel to said intermediate circuit capacitor (e.g. Figs, 1-5, see inside 50a and 50b, 22, 46, 40, 20 and 51)”.

Regarding claim 24, as best understood by the examiner, Hiller (e.g. see Figs. 1-5) discloses “wherein an input connection of said voltage converter module is connected directly to an output connection of said voltage converter module (e.g. Figs, 1-5, see inside 50a and 50b)”.

Regarding claim 26, as best understood by the examiner, Hiller (e.g. see Figs. 1-5) discloses “further comprising at least one interlock switch configured to selectively disconnect an electrical connection between said voltage converter module and said energy storage module (e.g. Figs, 1-5, see at least 40, 46 and 51 inside 50a and 50b)”.

Regarding claim 28, as best understood by the examiner, Hiller (e.g. see Figs. 1-5) discloses “wherein said energy storage module comprises a supercapacitor, a battery, or a flywheel energy storage device (e.g. Fig. 3, see 46 and 51, also see the abstract)”.

Regarding claim 29, Hiller (e.g. see Figs. 1-5) discloses “wherein said energy storage modules are different energy storage modules having energy storage devices with different storage characteristics (e.g. Figs. 1-5, see 46, 51 and 52, also see the abstract)”.

Regarding claim 30, Hiller (e.g. see Figs. 1-5) discloses “wherein said converter is a modular multilevel converter (e.g. Figs. 1-5, see 11 which is a modular multilevel converter)”.

Regarding claim 32, Hiller (e.g. see Figs. 1-5) discloses “An arrangement (e.g. see Figs. 1-3) for providing an electrical active power, the arrangement comprising: an energy storage branch (e.g. Fig. 3, see 50a and 50b) to be connected to a converter valve of a converter (e.g. Fig. 3, see 11); said energy storage branch including voltage converter modules (e.g. Fig. 3, see at least 20 and 22) and energy storage modules (e.g. Fig. 3, see 50a and 50b) assigned to said voltage converter modules; said voltage converter modules (e.g. Fig. 3, see at least 20 and 22) having an input side interconnected in a series circuit and an output side connected to the respectively assigned said energy storage module (e.g. Fig. 3, see inside 50a and 50b, see at least 20, 22, 46 and 51)”.

Regarding claim 33, Hiller (e.g. see Figs. 1-5) discloses “A method for stabilizing an AC voltage network, the method comprising: providing a converter arrangement (e.g. see Figs. 1-3) according to claim 18; and selectively feeding a reactive power and/or an active power into the AC voltage network or withdrawing a reactive power and/or an active power from the AC voltage network by way of the converter arrangement (e.g. see Figs. 1-3, also see the abstract)”.

Regarding claim 34, as best understood by the examiner, Hiller (e.g. see Figs. 1-5) discloses “which comprises exchanging electrical power between the energy storage devices of the energy storage modules (e.g. see Figs. 1-3, also see the abstract)”.




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25, 27 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiller (EP 2608393 A1)

Regarding claim 25, Hiller (e.g. see Figs. 1-5) discloses a converter arrangement having all the claimed subject matter as discussed in the rejection to claim 18, except for “wherein said voltage converter module and said energy storage module are galvanically isolated”. However, having the voltage converter module and the energy storage module of Hiller being galvanically isolated would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the voltage converter module and the energy storage module of Hiller being galvanically isolated for the purpose of using a well-known alternative converter type. Also for the purpose of making the converter arrangement more widely usable.

Regarding claim 27, as best understood by the examiner, Hiller (e.g. see Figs. 1-5) discloses a converter arrangement having all the claimed subject matter as discussed in the rejection to claim 18, except for “further comprising a grounding device for grounding said energy storage module”. However, having a grounding device for grounding said energy storage module of Hiller would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the grounding device for grounding said energy storage module of Hiller for the purpose of safety and protection. Also for the purpose of making the converter arrangement more widely usable.
Regarding claim 31, Hiller (e.g. see Figs. 1-5) discloses a converter arrangement having all the claimed subject matter as discussed in the rejection to claim 18, except for “which comprises separate housings for a respective said voltage converter module and the assigned said energy storage device”. However, having a separate housings for a respective said voltage converter module and the assigned said energy storage device of Hiller would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the separate housings for a respective said voltage converter module and the assigned said energy storage device of Hiller for the purpose of safety and protection thereof and the protection of other components in the event of a malfunction. Also for the purpose of making the converter arrangement more widely usable.




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839